


117 HR 4795 IH: To amend the National Foundation on Fitness, Sports, and Nutrition Establishment Act of 2010 to permit the Foundation to receive Federal funds, revise the procedures for the appointment of members of the Board of the National Foundation on Fitness, Sports, and Nutrition, and other purposes.
U.S. House of Representatives
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 4795
IN THE HOUSE OF REPRESENTATIVES

July 29, 2021
Mrs. Bustos (for herself and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Education and Labor

A BILL
To amend the National Foundation on Fitness, Sports, and Nutrition Establishment Act of 2010 to permit the Foundation to receive Federal funds, revise the procedures for the appointment of members of the Board of the National Foundation on Fitness, Sports, and Nutrition, and other purposes.

 
1.Short TitleThis Act may be cited as the National Foundation on Fitness, Sports, & Nutrition Act or the NFFSN Act. 2.Establishment and Purpose of Foundation (a)Funding and support servicesSection 2 of the National Foundation on Fitness, Sports, and Nutrition Establishment Act (36 U.S.C. 20101 note) is amended— 
(1)by amending subsection (c) to read as follows:   (c)Federal GrantsThe Foundation may be eligible for a federal grant if the Foundation meets the eligibility requirements for the grant. ; and 
(2)by adding at the end the following:  (d)FundingTo the extent permitted by law and subject to the availability of funds, the Secretary of Health and Human Services may provide funding, facilities, utilities, and other administrative support services to the Foundation. . 
(b)Board of Directors 
(1)Board CompositionSection 3(a) of such Act (36 U.S.C. 20101 note) is amended— (A)by striking Establishment and Membership and inserting Establishment and Composition; 
(B)by striking The Foundation shall have a governing Board of Directors (hereinafter referred to in this Act as the Board), which shall consist of 9 members each of whom shall be a United States citizen and— and inserting:  (1)In generalThe Foundation shall have a governing Board of Directors (hereinafter referred to in this Act as the Board), each of whom shall be a United States citizen and—; 
(C)in paragraph (1), by striking 3 of whom and inserting at least 3 of whom; (D)in paragraph (2), by striking 6 of whom and inserting at least 6 of whom; 
(E)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively; (F)by striking The membership of the Board and inserting: 
 
(2)MembershipThe membership of the Board; and (G)by adding at the end the following: 
 
(3)Number of membersThe Board shall consist of at least 9 members and the Board may amend the bylaws of the Foundation to increase the number of members of the Board.. (2)Board AppointmentsSection 3(b) of such Act (36 U.S.C. 20101 note) is amended to read as follows: 
 
(b)AppointmentsMembers of the Board shall be appointed by the Board by majority approval. . (3)Board TermsSection 3(c) of such Act (36 U.S.C. 20101 note) is amended by striking in the same manner in which the original appointment was made and inserting in the manner required by subsection (b).  
(4)Board SalarySection 3(h)(1) of such Act (36 U.S.C. 20101 note) is amended by striking the second sentence.  (c)Protection of TrademarksSection 5(a) of such Act (36 U.S.C. 20101 note) is amended by striking may be provided only by the Foundation with the concurrence of the Secretary or the Secretary’s designee and inserting may be provided only by the Foundation. 
3.Effective Date 
(a)In GeneralThe amendments made by this Act shall take effect on the date of the enactment of this Act. (b)Board Appointment RuleThe amendments made to sections 3(b) and 3(c) of the National Foundation on Fitness, Sports, and Nutrition Establishment Act (36 U.S.C. 20101 note) by this Act shall apply to all vacancies on the Board of Directors of the National Foundation of Fitness, Sport, and Nutrition and expirations of a Board member’s term occurring on or after the date of enactment of this Act.  

